Case 2:20-cv-05573-DMG-PVC Document 20 Filed 07/17/20 Page 1 of 1 Page ID #:77



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.    CV 20-5573-DMG (PVCx)                                  Date     July 17, 2020

 Title Injune Choi v. University of Southern California                            Page     1 of 1

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                             NOT REPORTED
              Deputy Clerk                                           Court Reporter

    Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
             None Present                                             None Present

 Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THIS CASE
              SHOULD NOT BE CONSOLIDATED WITH IN RE UNIVERSITY OF
              SOUTHERN CALIFORNIA TUITION AND FEES COVID-19 REFUND
              LITIGATION, CASE NUMBER CV 20-4066-DMG (PVCx).

        On July 17, 2020, the Court ordered four cases against Defendant University of Southern
 California (“USC”) consolidated under the caption In re University of Southern California
 Tuition and Fees COVID-19 Refund Litigation, case number CV 20-4066-DMG (PVCx)
 (“Consolidation Order”) [Doc. # 53]: Diaz, 20-4066; Watson, CV 20-4107; Greenberg, CV 20-
 4172; and Kerendian, CV 20-5190. The latter three cases were administratively closed, and
 material documents filed in those closed cases are deemed to have been filed in the consolidated
 case. The Katriel Law Firm, Berger Montague PC, and Hagens Berman Sobol Shapiro LLP
 were appointed as co-interim class counsel.

         Plaintiff Injune David Choi’s Class Action Complaint makes similar factual allegations
 and raises similar claims against USC as those in the consolidated case. The Court therefore
 ORDERS Plaintiff to SHOW CAUSE in writing why the Court’s July 17, 2020 Consolidation
 Order should not be applied to this case, such that this case would be consolidated with In re
 University of Southern California Tuition and Fees COVID-19 Refund Litigation, case number
 CV 20-4066-DMG (PVCx), and administratively closed. Plaintiff shall file its response, if any,
 by July 24, 2020, and USC may file its response, if any, by July 31, 2020. Failure to respond
 shall be deemed consent to consolidation.

 IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
